Fish, P. J.
1. The running and marking by processioners oí a line between adjoining landowners, where no boundary line had been previously located and established, was without authority of law; accordingly, the superior court had no jurisdiction of the case made by a protest filed to the return of the processioners fixing such new line.
2. As there was nothing to try, the direction of a verdict by the court was erroneous. Direction is given that the whole proceeding be dismissed for want of jurisdiction over the subject-matter. Crawford v. Wheeler, 111 Ga. 870. Judgment reversed, with direction.

All the Justices concur.